Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 22, 2019

The Court of Appeals hereby passes the following order:

A20A0502. ARON REXHEPI v. THE STATE.

       Aron Rexhepi was convicted of armed robbery and other crimes, and this Court
affirmed his conviction in an unpublished opinion. See Case No. A15A1079 (Oct. 16,
2015).1 In 2019, Rexhepi filed a “motion to vacate illegal sentence,” challenging the
trial court’s authority to indict, try, and sentence him based on his claim that his arrest
warrant was void for vagueness. The trial court denied the motion, and Rexhepi
appealed to the Georgia Supreme Court, which transferred the case to this Court. See
Case No. S20A0031 (Sept. 3, 2019). We lack jurisdiction.
       Rexhepi’s motion challenging his arrest warrant and the trial court’s authority
to try and convict him is a challenge to the validity of his conviction. A post-
conviction motion seeking to vacate an allegedly void criminal conviction is not one
of the established procedures for challenging the validity of a judgment in a criminal
case, and an appeal from the trial court’s ruling on such a motion should be
dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
       An appeal may lie from an order denying or dismissing a motion to correct a
void sentence if the defendant raises a colorable claim that the sentence is, in fact,
void or illegal. Harper v. State, 286 Ga. 216, 217 (1), n. 1 (686 SE2d 786) (2009).
Rexhepi, however, has not done so. “Motions to vacate a void sentence generally are

       1
         This Court subsequently denied Rexhepi’s application for discretionary
review of the trial court’s order denying his motion in arrest of judgment, see Case
No. A17D0275 (Feb. 17, 2017) and dismissed his application for review of the trial
court‘s order denying his extraordinary motion for new trial, see Case No. A17D0367
(Apr. 14, 2017).
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013). Rexhepi does not contend that his sentence exceeded the statutory range of
punishment; instead, he challenges the validity of his conviction.
      Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/22/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.